Citation Nr: 0514152	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  04-01 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel






INTRODUCTION

The veteran served on active duty from February 1964 to 
February 1968, to include a period of Vietnam service from 
November 1965 to December 1966.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision in 
which the RO denied service connection for PTSD. The 
veteran's representative filed a notice of disagreement (NOD) 
in November 2003, and a statement of the case (SOC) was 
issued in December 2003.  The veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in January 2004.  

In November 2003, during the pendency of the appeal, the 
veteran appointed The Paralyzed Veterans of America as his 
new representative, to replace the Disabled American 
Veterans.  The Board recognizes the change in representation. 

For the reasons expressed below, the claim on appeal is being 
remanded to the RO, via the Appeals Management Center (AMC) 
in Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

Service connection for PTSD requires a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible evidence 
that the claimed in-service stressor actually occurred.  See 
38 C.F.R. 3.304(f) (2004).

In August 2001, a VA psychologist assessed the veteran as 
having PTSD, and an April 2002 VA examiner also diagnosed 
PTSD.  Subsequent psychiatric treatment records as well as 
other general medical records continue to note a diagnosis of 
PTSD.  However, further RO action is needed to ascertain 
whether there is credible supporting evidence that (a) 
claimed in-service stressor(s) occurred, and, if so, whether 
there is a medical link between any corroborated stressor(s) 
and the veteran's current symptoms.  

Of the in-service stressful experiences claimed by the 
veteran, the three alleged incidents that appear to be 
verifiable are a motor vehicle accident in which the veteran 
was driving the lead truck in a mine sweeping operation, and 
his vehicle triggered the explosion of a mine and then veered 
off the road and down an embankment, resulting in significant 
injuries to the both the veteran and a passenger in the 
truck; rocket and mortar attacks at the base where the 
veteran was stationed while in Vietnam; and another vehicular 
accident after the veteran and a fellow serviceman stole a 
jeep from an Officer's Club while intoxicated, and then 
damaging the vehicle beyond repair in a subsequent accident.     

The Board notes, however, that with respect to the alleged 
motor vehicle accident involving a mine sweeping operation, 
and rocket and mortar attacks on his base, the veteran has 
not provided any location where and or time frame within 
which these claimed stressful incidents occurred.  Also, 
regarding the alleged accident while in a stolen vehicle, 
although the veteran's service personnel records reflect that 
he underwent a special court-martial for a July 1966 incident 
involving the wrongful appropriation of a jeep, he has not 
provided a specific location or confirmed date for the actual 
claimed accident.  The RO should therefore afford the veteran 
an opportunity to provide more specific information regarding 
these alleged stressful experiences.  In addition, since 
there is no legal requirement that the occurrence of specific 
in-service stressful experiences must be established only by 
official records, the veteran should also be invited to 
submit statements from former service comrades or others that 
establish the occurrence of his claimed in-service stressful 
experiences.  See Gaines v. West, 11 Vet. App. 353, 359 
(1998); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); West 
v. Brown, 7 Vet. App. 70, 76 (1994).   

If these actions do not produce evidence that sufficiently 
corroborates the occurrence of (a) claimed in-service 
stressful experience(s), then the RO should also attempt to 
independently verify the veteran's claimed in-service 
stressful experiences.  The Board notes in this respect, that 
the RO has already made attempts to corroborate the alleged 
in-service stressful experiences through obtaining the 
veteran's service personnel records; however, further 
development is warranted.  The RO should specifically request 
that the United States Armed Services Center for Unit Records 
Research (CURR) research available records (rather than that 
it provide records) for purposes of determining whether there 
is credible evidence that any claimed in-service stressful 
experience(s) occurred, as alleged.  The RO is reminded, 
however, that requiring corroboration of every detail, 
including the veteran's personal participation, defines 
"corroboration" far too narrowly.  Suozzi v. Brown, 10 Vet. 
App. 307, 311 (1997).  The records need only imply the 
veteran's participation (e.g., to not controvert the 
veteran's assertion that he was present when the events the 
records establish that his unit experienced occurred).  See 
Pentecost v. Principi, 16 Vet. App. 124, 128-129 (2002).   

If the occurrence of any claimed in-service stressful 
experience(s) is/are corroborated, then the RO should 
schedule the veteran for a VA examination for the purpose of 
determining whether the corroborated in-service event(s) 
is/are sufficient to support a diagnosis of PTSD, before the 
claim for service connection of PTSD is considered on the 
merits.  The veteran is herein advised that, in keeping with 
VA's duty to assist, the purpose of any examination requested 
pursuant to this remand is to obtain information or evidence 
that may be dispositive of the appeal.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).  Hence, failure to 
report to any such scheduled examination, without good cause, 
may well result in a denial of the claim.  See 38 C.F.R. § 
3.655 (2004).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  If the veteran 
fails to report to the scheduled examination, the RO should 
obtain and associate with the claims file (a) copy(ies) of 
the notice(s) of the examination sent to him by the pertinent 
VA medical facility at which the examination is to take 
place.   

While the matter on appeal is in remand status, it is also 
imperative that the RO obtain any outstanding records in 
connection with Social Security Administration (SSA) benefits 
that the veteran has indicated that he is receiving.  On VA 
psychiatric examination in April 2002, the veteran stated 
that he had been receiving SSA disability benefits since 
1991.  However, no corresponding records have since been 
associated with the claims file.  When VA is put on notice of 
the existence of SSA records, as here, VA must attempt to 
obtain those records before proceeding with the appeal.  See 
Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  As such, all relevant SSA 
records (to include the decision and all supporting medical 
records) should be obtained and associated with the claims 
file.  In requesting SSA records, the RO must follow the 
procedures of 38 C.F.R. § 3.159(c) (2004) as regards 
requesting records from Federal facilities.

Additionally, the Board notes that the RO must obtain and 
associate with the claims file all outstanding VA medical 
records.  The claims file currently includes outpatient 
treatment records from VA medical facilities associated with 
the Boston Healthcare System dated in October 2001, and from 
June 2002 to December 2002.  The veteran has also reporting 
undergoing psychiatric treatment on a long-term basis at the 
Boston Vet Center, however, there are no treatment reports of 
record from this facility.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding pertinent medical records from 
the Boston Healthcare System since December 2002, and from 
the Boston Vet Center, following the procedures prescribed in 
38 C.F.R. § 3.159 (2004) as regards requests for records from 
Federal facilities.  

Finally, to ensure that all due process requirements are met, 
the RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to the claim on 
appeal.  The RO's notice letter to the veteran should explain 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see also Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C.A. 
§ 5103(b)(3)) (amending the relevant statute to clarify that 
VA may make a decision on a claim before the expiration of 
the one-year notice period).  The RO's letter should also 
invite the veteran to submit all evidence in his possession.  
After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 
38 C.F.R. § 3.159.   

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should obtain from the SSA all  
records pertinent to the veteran's claim 
for SSA disability benefits, to include 
the medical records relied upon in 
reaching a decision on that that claim.  
The RO must follow the current procedures 
set forth in 38 C.F.R. § 3.159(c) as 
regards requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.	The RO should obtain all outstanding 
pertinent records of evaluation and/or 
treatment of the veteran's claimed PTSD, 
from the Boston Healthcare System, from  
December 2002 to the present; and from the 
Boston Vet Center, from the date of 
discharge to the present.  The RO must 
follow the procedures set forth in 
38 C.F.R. § 3.159(c) (2004) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.  

3.	The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  The RO's letter 
should clearly explain to the veteran that 
he has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

4.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify him and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

5.	The RO should afford the veteran an 
additional opportunity to provide 
information regarding his alleged in-
service stressful events that led to his 
PTSD (specifically, the claimed motor 
vehicle accidents, and mortar and rocket 
attacks on his base).  Such information 
should include the dates (month and year), 
assigned unit, location, and the full 
names of individuals injured or killed for 
each of the events in question.  The 
veteran is advised that this information 
is vitally necessary, and that he must be 
as specific as possible, since without 
such detailed information, an adequate 
search for verifying information cannot be 
conducted.  The veteran should also be 
invited to submit statements from former 
service comrades or others that establish 
the occurrence of his claimed in-service 
stressful experiences.  In addition, the 
veteran should be invited to submit to the 
RO any military records in his possession.

6.	Unless the RO determines that 
sufficient evidence corroborating at least 
one of the claimed in-service stressful 
experiences has been associated with the 
claims file, the RO should undertake 
necessary action to attempt to verify the 
occurrence of the veteran's alleged in-
service stressful experience(s).  The RO 
should forward to the CURR entity all 
supporting evidence (to include any 
probative evidence submitted by the 
veteran).  If CURR's research of available 
records for corroborating evidence leads 
to negative results, the RO should notify 
the veteran and his representative, and 
afford them the opportunity to respond.  
The RO should also follow up on any 
additional action suggested by CURR.

7.	After associating with the claims file 
all available records and/or responses 
received from each contacted entity 
(pursuant to the development requested in 
paragraphs 5 and 6), the RO should prepare 
a report detailing the occurrence of any 
specific in-service stressful 
experience(s) deemed established by the 
record.  This report is then to be added 
to the veteran's claims file.  If the 
occurrence of no claimed in-service 
stressful experience(s) is/are verified, 
then the RO should so state in its report, 
skip the development requested in 
paragraphs 8 and 9, below, then proceed 
with paragraph 10.   

8.	If evidence corroborating the 
occurrence of any of the aforementioned 
claimed in-service stressful experiences 
is received, the RO should schedule the 
veteran for an examination by a VA 
psychiatrist.  The veteran's entire claims 
file, to include a complete copy of this 
REMAND, must be provided to the physician 
designated to examine the veteran, and the 
examination report should reflect 
consideration of the veteran's documented 
medical history and assertions.  In 
rendering a determination as to whether 
the diagnostic criteria for PTSD are met, 
the examiner is instructed that only a 
specifically corroborated in-service 
stressful event(s) may be considered for 
the purpose of determining whether 
exposure to such in-service event has 
resulted in PTSD.  If a diagnosis of PTSD 
is deemed appropriate, the examiner must 
identify the specific stressor(s) 
underlying the diagnosis, and should 
comment upon the link between the current 
symptomatology and the veteran's verified 
stressor(s).  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

9.	If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

10.	 To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

11.	 After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for service 
connection for PTSD in light of all 
pertinent evidence and legal authority.  

12.	  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JACQUELIINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).



